Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to label the “space 21, space 22, and space 23” as described in the Specification, Page 10, lines 1-8.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-3, 13, 21, and 26 are objected to because of the following informalities: 
In claim 1, line 9, claim 13, line 2, claim 21, line 5, and claim 26, line 2, rephrase “entrance opening” to read --acoustic entrance opening--.
In claim 1, line 9, rephrase “exit opening” to read --acoustic exit opening--.
In claim 2, line 2, rephrase “which revolver” to read --said revolver-- or --the revolver--.
In claim 3, line 2, rephrase “which slide” to read --said slide-- or --the slide--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2, recites the limitation "the ear".  There is insufficient antecedent basis for this limitation in the claim. Rephrase “the ear” to read --an ear--.
Claim 2, lines 2-3 and claim 3, line 2, recited the limitation “can be” which renders the claim indefinite. The phrase “can be” is ambiguous as to whether or not the claim actually requires that the adjuster be rotated or slid, or if it must merely be capable of the function. Rephrase “can be” in claims 2-3 to read --is-- or --configured to be-- in order to clarify the meets and bounds of the claim. 
Claim 6, line 2, recites the limitation “at least one of the at least one filter” which renders the claim indefinite. It is unclear if this phrase is referring to the previously recited “at 
The term “substantially” in claim 7, line 3, claim 8, line 3, claim 13, line 2, claim 23, line 2, and claim 25, lines 3-4 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the term “substantially” includes the recited structure as well as slight variations thereof. To further clarify the claims remove the phrase “substantially” from the claims. 
The term “such as” in claim 8, line 3 is exemplary language which renders the claim indefinite. Applicant recites the limitation “such as is provided by an empty auditory canal.”  The limitation renders the scope unclear as to whether or the acoustic coupling is simulating an empty auditory canal, or some other similar state. It is unclear if “empty auditory canal” is required or merely preferred. Accordingly, the claim is indefinite. For examination purposes, rephrase “such as” to read --that--.
Claim 13, line 3 recites the limitation “horn-shaped” which renders the claim indefinite because there is no explanation of or standard for determining the kind of horn. For example, horns may have different shapes such as Rhino horns, Narwhal horns, or French horns. For examination purposes, remove the phrase “horn-shaped” as “cone shaped” provides a shape limitation. 
Claim 14, line 6 recites “an acoustic coupling” which renders the claim indefinite. It is unclear if “an acoustic coupling” is part of the plurality of the acoustic couplings set forth in claim 1 or a different acoustic coupling. For examination purposes, rephrase “an acoustic coupling” in claim 14, line 6 to read --one of the number of acoustic couplings--.
Claim 19, lines 3-4 recites the limitation “an acoustic adjustment position” which renders the claim indefinite. It is unclear if “an acoustic adjustment position” is part of the at least two adjustment positions set forth in claim 1, or is it some different position. For examination purposes, rephrase “an acoustic adjustment position” in claim 19, lines 3-4 to read --one of the at least two acoustic adjustment positions--.
Claim 21, lines 5-6, recites the limitation "the passage opening".  There is insufficient antecedent basis for this limitation in the claim. Rephrase “the passage opening” to read --a passage opening--.
Claim 26, line 3, recites the limitation "the adjuster, or control edge, remote from the head".  There is insufficient antecedent basis for this limitation in the claim. Rephrase “the adjuster, or control edge, remote from the head” to read -- the adjuster, or a control edge, remote from a head --.
Claims 4-5, 9-12, 15-18, 20, 22, and 24 are rejected for being dependent on an indefinite claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 14, 16, 19, 21, and 26, as best understood given by the 35 USC 112(b) above, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meziani (FR 2997010 A1).
Regarding claim 1, Meziani discloses an adjustable hearing protection device  3,4,31 (Page 4/26, Paragraph 5, Page 5/26, Paragraph 1, and Figures 5-10, hearing protection device with adjustable filtering means 3 having cylindrical barrel 30 inserted within tube housing 31 arranged on nozzle tip 4 that is then inserted in the ear) for arranging in an ear, the hearing protection device 3,4 comprising: a housing 31 (Page 4/26, Paragraph 4-5, Page 5/26, Paragraph 1, and Figures 5-10) with an acoustic entrance opening (Page 4/26, Paragraph 4 and Figures 5 and 7, center opening of hollow tube 31), an insertion part 4 (Page 4/26, Paragraph 5, Page 5/26, Paragraph 1, and Figures 5-10, tip 4 inserted into ear canal extending from the tube 31) for inserting into an auditory canal of the ear extending from the housing 31 with acoustic exit opening 5 (Page 3/26, Paragraphs 1-6 and Figures 5-10, terminal end of orifice 5 within the tip 4 oriented towards interior ear canal) oriented toward an interior of the auditory canal, and an adjuster 3 (Page 4/26, Paragraph 5, Page 5/26, Paragraph 1) configured to adjust the hearing protection device 3,4,31 to one of at least two acoustic adjustment positions (Page 5/26, Paragraph 1 and Figures 5-10, rotating barrel 30 to labeled reference marks R so that different diameter grooves 22 allows an individual path 20 through an internal volume between the surface 3A and 3B for adjusting to five acoustic positions of sound attenuation), wherein each acoustic adjustment position sets one of a number of acoustic couplings 20 (Page 5/26, Paragraph 1 and Figures 5-10) between the acoustic entrance opening and the acoustic exit opening 5. 
Regarding claim 2, Meziani discloses the invention as described above and further discloses wherein the adjuster 3 comprises a revolver 30 (Page 5/26, Paragraph 1 and Figures 5-10, rotating barrel 30 to correspond to labeled reference marks R for adjusting to five acoustic positions of sound attenuation), said revolver 30 is positioned rotatably so as to correspond to each adjustment position. 
Regarding claim 4, Meziani discloses the invention as described above and further discloses wherein each acoustic coupling 20 is provided by a predetermined combination of at least one channel configuration (Page 5/26, Paragraph 1 and Figures 5-10, rotating barrel 30 to labeled reference marks R so that different diameter grooves 22 allows an individual path 20 through an internal volume between the surface 3A and 3B for adjusting to five acoustic positions of sound attenuation defining the at least one channel configuration).
Regarding claim 14, Meziani discloses the invention as described above and further discloses wherein the adjuster 3 comprises a bias (Page 4/26, Paragraph 4, the rotational mounting of the barrel 30 within the tube 31 makes it possible to obtain a good seal during the passage of sound, in particular by using materials of different elasticity and hardness, or flexibility, between the barrel 30 and the tube 31 which favors the both sealing and ease of rotation) configured to impart a bias to a wall part 30A,40 (Page 4/26, Paragraph 4, bias provided to flange 40 with legs 42 and central body 30A comprising grooved 22 sound passage) comprising a passage opening 22 (Page 4/26, Paragraph 4 and Figures 5-10) for sound for the purpose of moving (Page 4/26, Paragraph 4, bias due to the elasticity of barrel 30 provides its ease of rotation) the passage opening 22 to the position of one of the number of acoustic couplings 20 to be selected. 
Regarding claim 16, Meziani discloses the invention as described above and further discloses wherein at least one acoustic coupling 20 comprises an elongate channel 22 (Page 5/26, Paragraph 1 and Figures 5-10, four grooves 22 in conjunction with the inner walls of the tube 31 are sound channels formed through the solid barrel 30) which is formed as a channel through a solid body 30 (Page 5/26, Paragraph 1 and Figures 5-10). 
Regarding claim 19, Meziani discloses the invention as described above and further discloses at least one intermediate stop position (Page 5/26, Paragraph 1 and Figures 5-10, intermediate stop position for the providing positioning of the filtering means 3 within tube 31 defined by positioning the marker A opposite one of the five markers 0, 1, 2, 3, 4 to obtain the desired sound attenuation level. Thereby markers 1,2,3 are intermediate stop positions to markers 0,4) for the purpose of providing positioning of the adjuster 3 relative to one of the at least two acoustic adjustment positions (Page 5/26, Paragraph 1 and Figures 5-10, rotating barrel 30 to labeled reference marks R so that different diameter grooves 22 allows an individual path 20 through an internal volume between the surface 3A and 3B for adjusting to five acoustic positions of sound attenuation). 
Regarding claim 21, Meziani discloses the invention as described above and further discloses wherein the housing 31 comprises a receiving chamber (Page 4/26, Paragraph 4 and Figures 6,8, center opening of hollow tube 31 receives the central body 30A of the barrel 30) for receiving an adjustable element 30A (Page 4/26, Paragraph 4) of the adjuster 3, and wherein the adjuster 3 comprises the adjustable element 30A for arrangement thereof at the receiving chamber of the housing 31, wherein the adjustable element 30A comprises the acoustic entrance opening (Page 5/26, Paragraph 1 and Figures 5-10, grooves 22 with inner wall of hollow tube 31 form entrance opening at a proximal end) and a passage opening 22 (Page 5/26, Paragraph 1 and Figures 5-10, grooves 22 form the passage opening) for coupling thereof for the purpose of forming, in co-action with the housing 31, an acoustic coupling 20 associated with an acoustic adjustment position positions (Page 5/26, Paragraph 1 and Figures 5-10, rotating barrel 30 to labeled reference marks R so that different diameter grooves 22 allows an individual path 20 through an internal volume between the surface 3A and 3B for adjusting to five acoustic positions of sound attenuation). 
Regarding claim 26, Meziani discloses the invention as described above and further discloses wherein the acoustic entrance opening (Page 4/26, Paragraph 4 and Figures 5 and 7, center opening of hollow tube 31) is arranged in a side (Page 5/26, Paragraph 5 and Figures 5 and 7, grooves 22 of barrel 30 in conjunction with inner wall of tube 31, such that the entrance opening is on the sides of the barrel 30 remote from a head 3b) of the adjuster 3, remote from a head 3b (Page 5/26, Paragraph 1 and Figures 5-10) . 
Claims 1, 4-5, 10-11, 15, 18, and 25, as best understood given by the 35 USC 112(b) above, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voix et al. (U.S. Patent Pub. No. 20110158421).
Regarding claim 1, Voix discloses an adjustable hearing protection device (Paragraphs 31-32 and Figures 3-5, earplug device with adjustable sound attenuation and protruding portion 20’ inserted into ear canal) for arranging in an ear, the hearing protection device comprising: a housing 2 (Paragraphs 30-32, main body 2 with outermost face 16 and inner most face 18) with an acoustic entrance opening 24,24’,24’’,24’’’ (Paragraphs 31-32, canal 24 with derivative canals 24’,24’’,24’’’), an insertion part 20’ (Paragraph 32 and Figure 5, protrusion part 20’ inserted into ear canal extending from main body 2) for inserting into an auditory canal of the ear extending from the housing 2 with acoustic exit opening  (Figure 5, opening of protrusion part 20’ defined by terminal end of canal 24 oriented towards inner ear canal) oriented toward an interior of the auditory canal, and an adjuster 22 (Paragraphs 31-32 and Figures 3-5, knob 22) configured to adjust the hearing protection device to one of at least two acoustic adjustment positions (Paragraphs 31-32 and Figures 3-5, The knob 22 is rotatably attached to the outermost face of the main body 2 so as to easily allow a wearer to turn the knob 22 towards the desired filtering mode I, II or III given by the recesses 22a,22b,22c and channel 30 on inner surface of the knob 30), wherein each acoustic adjustment position sets one of a number of acoustic couplings (Paragraphs 31-32 and Figures 3-5, one of three acoustic couplings when the channel 30 is in direct communication with one of the derivative canals 24', 24'' and 24'') between the acoustic entrance opening 24,24’,24’’,24’’’ and the acoustic exit opening (Figure 5, opening with protrusion part 20’ connected with canal 24 oriented towards inner ear canal). 
Regarding claim 4, Voix discloses the invention as described above and further discloses wherein each acoustic coupling (Paragraphs 31-32 and Figures 3-5, one of three acoustic couplings when the channel 30 is in direct communication with one of the derivative canals 24', 24'' and 24'')  is provided by a predetermined combination of at least one filter 25’,25’’,25’’’ (Paragraph 31, filtering material 25’,25’’,25’’’ in respective derivative canals 24’,24’’,24’’’) and at least one analogous channel configuration 24’,24’’,24’’’ (Paragraph 31 and Figures 3-5). 
Regarding claim 5, Voix discloses the invention as described above and further discloses wherein at least one of the at least one filter 25’,25’’,25’’’ is arrangeable in (Paragraphs 31-32 and Figures 3-5) the housing 2. 
Regarding claim 10, Voix discloses the invention as described above and further discloses acoustic channel parts 24,24’,24’’,24’’’ (Paragraphs 31-32, canal 24 connected in series with derivative canals 24’,24’’,24’’’) arranged serially relative to each other. 
Regarding claim 11, Voix discloses the invention as described above and further discloses acoustic channel parts 24,24’,24’’,24’’’ (Paragraphs 31-32, canal 24 arranged serially with parallel arranged derivative canals 24’,24’’,24’’’) arranged parallel relative to each other. 
Regarding claim 15, Voix discloses the invention as described above and further discloses wherein a wall part (Paragraph 32 and Figure 5, bottom inner surface of knob 22 congruent with outermost face 16 of main body 2) of the adjuster 22 is congruent with a wall part 16 (Paragraph 32 and Figure 5) of the housing 2 whereby the wall part of the adjuster 22 provides an acoustic seal (Paragraph 32 and Figure 5, inner surface of knob 22 provides acoustic seal to two of the derivative canals 24’,24’’,24’’’ that are not the adjusted acoustic coupling in communication with channel 30 of knob 22) for at least one acoustic coupling (Paragraphs 31-32 and Figures 3-5, one of three acoustic couplings when the channel 30 is in direct communication with one of the derivative canals 24', 24'' and 24'') other than the adjusted acoustic coupling. 
Regarding claim 18, Voix discloses the invention as described above and further discloses an indicator (Paragraph 32 and Figure 3, marking 26 is a that will allow the wearer to determine, just by sensing with the tip of his fingers, on what filtering mode the device 1 is operating) discernible by touch for discerning at least one adjustment position (Paragraphs 31-32 and Figures 3-5, The knob 22 is rotatably attached to the outermost face of the main body 2 so as to easily allow a wearer to turn the knob 22 towards the desired filtering mode I, II or III given by the recesses 22a,22b,22c and channel 30 on inner surface of the knob 30) by feel. 
Regarding claim 25, Voix discloses the invention as described above and further discloses wherein the adjuster 22 comprises a control edge (Figures 3, edge of knob 22) for operation thereof, wherein the control edge is annular (Figures 3, edge of knob 22 is annular with recesses 22a,22b,22c) and is arranged outside (Paragraph 32 and Figure 3, knob arranged outside the ear and allows a wearer to turn the knob with two fingers) the ear during use in a manner such as to be engageable by two fingers. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, and 17, as best understood given by the 35 USC 112(b) above, are rejected under 35 U.S.C. 103 as being unpatentable over Carrigan (U.S. Patent No. 5332871) in view of Rosen (U.S. Patent Pub. No. 20080276945). 
Regarding claim 1, Carrigan discloses an adjustable hearing protection device  10,11,13 (Col. 2, lines 10-20 and Figures 1-3, earplug 11 inserted into ear connected to body 10 with an adjustable slider 13 for allowing and preventing sound through earplug hole 12) for arranging in an ear, the hearing protection device 10,11,13 comprising: a housing 10 (Col. 2, lines 10-20 and Figures 1-3) with an acoustic entrance opening 14 (Col. 2, lines 33-35 and Figures 1-3, finger latch slotted hole 14), an insertion part 11 (Col. 2, line 10 and Figures 1-3, earplug 11 inserted into ear canal extending from the body 10)  for inserting into an auditory canal of the ear extending from the housing 10 with acoustic exit opening 12 (Col. 2, line 11 and Figures 1-3, 6, earplug hole 12 oriented towards interior ear canal) oriented toward an interior of the auditory canal, and an adjuster 13,16 (Col. 2, lines 10-20 and Figures 1-3, finger latch 16 with sliding valve 13) configured to adjust the hearing protection device 10,11,13 to one acoustic adjustment position (Col. 2, lines 42-46 and Figures 1-2, sliding slider 13 to open position to allow sound through), wherein the acoustic adjustment position sets one of a number of acoustic coupling 22 (Col. 2, lines 10-20 and Figures 1-3, one of one acoustic couplings defined as sound path 22 between the slotted hole 14 and the earplug hole 12) between the acoustic entrance opening 14 and the acoustic exit opening 12. 
However, Carrigan fails to explicitly disclose the adjuster configured to adjust the hearing protection device to one of at least two acoustic adjustment positions, wherein each acoustic adjustment position sets one of a number of acoustic couplings between the acoustic entrance opening and the acoustic exit opening. 
Rosen teaches an analogous hearing protection device (Paragraph 20, sound protection earplug) with the analogous adjuster 14N (Paragraph 20 and Figures 6-7, blocking element 14N adjusted to open, closed, and partially open position given by alignment of slot 32N of blocking element 14N with the rear sound passage 40 and earplug body passage 26) configured to adjust the analogous hearing protection device to one of at least two analogous acoustic adjustment positions (Paragraph 20 and Figures 6-7, one adjustment position defined by hole 32N completely over passage 26 and second adjustment position defined by second end portion 60 of hole 32N position over passage 26), wherein each analogous acoustic adjustment position sets one of a number of acoustic couplings (Paragraph 20 and Figures 6-7, one of two acoustic couplings formed between rear part passage 40 and earplug passage 26. First acoustic coupling when slider 14N in full open position and second acoustic coupling when slider 14N in partial open position) between the analogous acoustic entrance opening 40 (Paragraph 17) and the analogous acoustic exit opening 26 (Paragraph 20, and Figures 6-7). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the adjuster of Carrigan, so that the adjuster provides at least two acoustic adjustment positions, wherein each acoustic adjustment position sets one of a number of acoustic couplings (Modification of Figures 1-2 of Carrigan in view of Figures 6-7 of Rosen: modifying the slide valve 13 of Carrigan to provide a partial acoustic passage, as taught by Rosen, in addition to the open and closed acoustic passage), as taught by Rosen, in order to provide an improved hearing protection device with multiple acoustic adjustment positions for allowing sound to travel completely travel through as well as partially travel through when a user desires to block out some external sound (Rosen, Paragraph 20). 
Regarding claim 3, the combination of Carrigan in view of Rosen discloses the invention as described above and further discloses wherein the adjuster 13,16 comprises a slide 13, said slide is positioned slidably (Carrigan, Col. 2, lines 42-46 and Figures 1-2, sliding slider 13 to open and closed position to allow and prevent sound through) so as to correspond to each adjustment position.    
Regarding claim 7, the combination of Carrigan in view of Rosen discloses the invention as described above and further discloses wherein at least one of the acoustic couplings (Modification of Figures 1-2 of Carrigan in view of Figures 6-7 of Rosen: modifying the slide valve 13 of Carrigan to provide a partial acoustic passage, as taught by Rosen, in addition to the open and closed acoustic passage, thereby the two acoustic couplings include the partial sound obstructed configuration and the open sound unobstructed configuration) provides an unobstructed acoustic passage for sound. 
Regarding claim 17, the combination of Carrigan in view of Rosen discloses the invention as described above and further discloses two acoustic adjustment positions (Modification of Figures 1-2 of Carrigan in view of Figures 6-7 of Rosen: the partial sound obstructed position and the open sound unobstructed position of the slide valve 13 of Carrigan as modified by Rosen) and two acoustic couplings (Modification of Figures 1-2 of Carrigan in view of Figures 6-7 of Rosen: modifying the slide valve 13 of Carrigan to provide a partial acoustic passage, as taught by Rosen, in addition to the open and closed acoustic passage, thereby the two acoustic couplings include the partial sound obstructed configuration and the open sound unobstructed configuration). 
Claim 6, as best understood given by the 35 USC 112(b) above, is rejected under 35 U.S.C. 103 as being unpatentable over Voix et al. (U.S. Patent Pub. No. 20110158421), as applied to claim 4, in view of Van et al. (U.S. Patent Pub. No. 20170202710). 
Regarding claim 6, Voix discloses the invention as described above but fails to explicitly disclose wherein the at least one filter is arrangeable in the adjuster. 
Van teaches an analogous hearing protection device 100 (Paragraph 46 and Figure 7B, earplug 100 with adjustable sound attenuation) wherein the at least one analogous filter 4,6 (Figure 7B, impulse filter comprising rigid plate 4 and mesh 6) is arrangeable in the analogous adjuster 10 (Paragraph 46 and Figure 7B, The acoustic valve 10 with cap 9a,9b having impulse filter 4,6). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the adjuster of Voix, so that there is a filter arrangeable in the adjuster (Modification of Figures 3-5 of Voix in view of Figure 7B of Van: modifying the channel 30 of the knob 22 of Voix to include a filter, such as the filter 4,6 of the acoustic valve of Van), as taught by Van, in order to provide an improved hearing protection device with an enhanced adjuster that has an acoustic filter to provide a desired attenuation of sound pressure levels (Paragraphs 10-11). 
Claim 8, as best understood given by the 35 USC 112(b) above, is rejected under 35 U.S.C. 103 as being unpatentable over Voix et al. (U.S. Patent Pub. No. 20110158421), as applied to claim 1, in view of Hakansson et al. (U.S. Patent Pub. No. 20030159878).
Regarding claim 8, Voix discloses the invention as described above but fails to explicitly disclose wherein at least one of the acoustic couplings provides an acoustic coupling configured to simulate an acoustic coupling that is provided by an empty auditory canal.
Hakansson teaches an analogous hearing protection device 2 (Paragraph 41 and Figure 1, earplug 2) wherein one analogous acoustic coupling 16 (Paragraphs 41-42 and Figure 1, axial duct 16 of body part 4 is an acoustic coupling from the proximal end to the distal end of earplug 2) provides an acoustic coupling 16 (Paragraphs 41-42 and Figure 1) configured to simulate an acoustic coupling (Paragraphs 61, 64 and claim 9, an ordinary open ear, i.e. without a plug inserted, has a natural amplification of sound of about 3 kHz, i.e. the frequency range of human speech. When a plug is inserted, the air volume in the ear is changed, and, therefore, the natural resonance amplification is eliminated or changed, which thus means that the speech perception is impaired. Thereby the earplug 2 according to the invention which has a membrane element arranged in the through duct of the plug, it is possible to provide a better sound transmission near the frequencies for speech perception) that is provided by an empty auditory canal.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify at least one of the acoustic coupling of Meziani, so that the acoustic coupling provides an acoustic coupling such as is provided by an empty auditory canal (Modification of Figures 3-5 of Voix in view of Paragraphs 61,64 of Hakansonn: modifying an acoustic sound passage 24,24’,24’’,24’’’,24’’’’ such that there is a membrane adapted to get into resonance in the frequency range for speech perception, as taught by membrane 26 of Hakansonn),as taught by Hakansson, in order to provide an improved hearing protection device with an enhanced acoustic coupling which amplifies sound in wavelength ranges for speech, ultimately compensating for the loss in the natural resonance amplification during the insertion of the hearing protection device (Hakansson, Paragraphs 61 and 64).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Voix et al. (U.S. Patent Pub. No. 20110158421), as applied to claim 1, in view of Johnson (U.S Patent No. 4311206).
Regarding claim 9, Voix discloses the invention as described above but fails to explicitly disclose wherein at least one of the acoustic couplings comprises a Helmholtz resonator.
Johnson teaches an analogous hearing protection device 18 (Col. 3, line 18 and Figure 5, ear mold 18) wherein one analogous acoustic coupling 46,54 (Col. 3, lines 39-47 and Figure 5, sound passage through axial opening 46 and inner volume chamber 54) comprises a Helmholtz resonator (Col. 3, lines 39-47 and Figure 5, Helmholtz resonator defined by the mathematical relationship between the volume of the cavity 54 and the length and diameter of the outlet of the chamber 46).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a volume and length of the acoustic entrance opening and acoustic exit opening of at least one acoustic coupling of Voix, so that the acoustic coupling comprises a Helmholtz resonator, as taught by Johnson, in order to provide an improved hearing protection device with an enhanced acoustic coupling having accentuating, or resonating, of selected frequencies, in the sounds which are passed from the hearing aid into the ear mold, and then into the inner ear of the user (Johnson, Col. 1, lines 14-17 and Col. 3, lines 39-47).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Voix et al. (U.S. Patent Pub. No. 20110158421), as applied to claim 4, in view of Doty (U.S Patent Pub. No. 20070183606).
Regarding claim 12, Voix discloses the invention as described above but fails to explicitly disclose wherein the at least one filter provides a damping effect on the acoustic coupling by a narrowest part of a channel passage having a length greater than a diameter. 
Doty teaches an analogous hearing protection device 20 (Paragraph 58 and Figure 5, earplug 20 for sound passage control) wherein the at least one analogous filter 18 (Paragraph 60 and Figure 5, filter 18 provides damping effect) provides a damping effect on the analogous acoustic coupling 14,16 (Paragraph 60 and Figure 5, channel passage forming acoustic coupling formed by channel 14 and tube 16 forming the channel passage) by a narrowest part (Paragraphs 60 and 65, filter 18 over tube 16 having inner diameter that is more narrow than channel 14) of a channel passage 14,16 (Paragraph 60 and Figure 5, channel passage forming acoustic coupling formed by channel 14 and tube 16 forming the channel passage) having a length greater than a diameter (Paragraph 65, length of tube 16 greater than inner diameter).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the at least one filter in the acoustic coupling of Voix, so that the acoustic coupling has a narrowest part comprising the filter, as taught by Doty, in order to provide an improved hearing protection device with an enhanced acoustic coupling and filter that provides a damping effect in a narrowest part of the acoustic coupling by disposing the filter within the narrowest part such that air traveling through a less narrow part goes through the filter and the narrowest part for providing a low sound attenuation to a user's ear over a broad range of frequencies (Doty, Paragraphs 14 and 60). 
Claim 13, as best understood given by the 35 USC 112(b) above, is rejected under 35 U.S.C. 103 as being unpatentable over Meziani (FR 2997010 A1), as applied to claim 1, in view of Huang (U.S. Patent Pub. No. 20050087195)
Regarding claim 13, Meziani discloses the invention as described above but fails to explicitly disclose wherein the acoustic entrance opening comprises a cone-shaped or horn-shaped member.
Huang teaches an analogous hearing protection device 3 (Paragraph 34 and Figures 3-4, earplug 3) with an analogous adapter 34,42 (Paragraphs 36, 40, and Figure 4, insert 42 and cap 34) and an analogous housing 41 (Paragraph 36 and Figure 4, hollow body 41) wherein the analogous acoustic entrance opening 43,44 (Paragraph 36 and Figure 4, inner cavity with tapering section 43) comprises a cone-shaped 43 member.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the acoustic entrance opening of the housing as well as the shape of the adapter placed therein of Meziani, so that the entrance opening and adapter have a cone shape, as taught by Huang, in order to provide an improved hearing protection device with a tapering entrance opening shape for providing a desired amount of attenuation of sound (Huang, Paragraph 36).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Meziani (FR 2997010 A1), as applied to claim 19, in view of Olsen et al. (U.S. Patent Pub. No. 20160309266).
Regarding claim 20, Meziani discloses the invention as described above but fails to explicitly disclose wherein the intermediate stop position is provided by magnetic action.
Olsen teaches an analogous hearing protection device 2,4 (Paragraph 102 and Figures 3A-3B, hearing aid device 2 with tool 4) with an analogous adjuster 4 (Paragraph 102 and Figures 3A-3B, tool 4 for inserting and removing hearing aid device 2 into and from ear canal) and analogous housing 2 (Paragraph 102) wherein an analogous stop position (Paragraphs 101-102 and Figures 3A-3B, magnetic connection of M1 and M2 provides a stop position of the hearing aid device and tool 4) is provided by magnetic action.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a connection between the adjuster and housing providing the intermediate stop position of Meziani, so that there is a magnetic action between the housing and adjuster (Modification of Figures 5-10 of Meziani in view of Figures 3A-3B of Olsen: modifying a connection of the barrel 30 with the tube 31 of Meziani, such that there is a magnetic connection between the legs 42 of the barrel 30 and the flange 40 of the tube for providing the intermediate stop position of Meziani), as taught by Olsen, in order to provide an improved hearing protection device with an enhanced intermediate stop position provided by a magnetic action that allows for a connection of the adjuster with the housing to a desired position without undesired movement of the adjuster within the housing (Olsen, Paragraphs 101-102).
Therefore, the combination of Meziani in view of Olsen discloses wherein the intermediate stop position (Meziani, Page 5/26, Paragraph 1 and Figures 5-10, intermediate stop position for the providing positioning of the filtering means 3 within tube 31 defined by positioning the marker A opposite one of the five markers. 0, 1, 2, 3, 4 to obtain the desired sound attenuation level) is provided by magnetic action (Modification of Figures 5-10 of Meziani in view of Figures 3A-3B of Olsen: modifying a connection of the barrel 30 with the tube 31 of Meziani, such that there is a magnetic connection between the legs 42 of the barrel 30 and the flange 40 of the tube for providing the intermediate stop position of Meziani).
Claims 22-24, as best understood given by the 35 USC 112(b) above, are rejected under 35 U.S.C. 103 as being unpatentable over Meziani (FR 2997010 A1), as applied to claim 1, in view of Ely (U.S. Patent Pub. No. 20140190494).
Regarding claim 22, Meziani discloses the invention as described above but fails to explicitly disclose a support member for providing a supporting effect relative to the ear. 
Ely teaches an analogous hearing protection device 400 (Paragraph 40 and Figure 4, earplug 400 with adjustable sound attenuation) comprising a support member 470 (Paragraph 40 and Figure 4, frictional support between retainer 470 and the concha or other portions of a user's ear) for providing a supporting effect relative to the ear. 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify an external surface of the hearing protection device of Meziani, so that there is a support member, as taught by Ely, in order to provide an improved hearing protection device having a support member that provides frictional support between the support member and the concha or other portions of a user's ear (Ely, Paragraph 40).
Regarding claim 23, the combination of Meziani in view of Ely discloses the invention as described above and further discloses wherein the support member 470 (Ely, Paragraph 40 and Figure 4) is orientated upward (Ely, Figure 4, upwards oriented retainer engages edges of external ear when the earplug 400 is in the ear canal) for the purpose of engaging an edge of the external ear when the hearing protection device 3,4,31 (Meziani, Page 4/26, Paragraph 5, Page 5/26, Paragraph 1, and Figures 5-10) is arranged in the ear. 
Regarding claim 24, the combination of Meziani in view of Ely discloses the invention as described above and further discloses an ear contact surface 7 (Meziani, Page 3/26, Paragraph 2, series of concentric beads 7 on a periphery, including an underside, forming excrescences and favoring penetration and retention within the auditory canal of the ear) on an underside for supporting thereof by parts of the ear on the underside of the hearing protection device 3,4,31 (Meziani, Page 4/26, Paragraph 5, Page 5/26, Paragraph 1, and Figures 5-10) when it is arranged in the ear. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takigawa (US 8270657 B2) teaches a hearing protection device with an adjuster, housing, and insertion part with an open and closed sound switching mechanism. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786       




/ERIN DEERY/               Primary Examiner, Art Unit 3754